DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 10/20/2020 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Receipt of Applicant’s Preliminary Amendment filed on 10/20/2020 is acknowledged.  The preliminary amendment includes the amending of the specification, the cancellation of claims 1-40, and the addition of claims 41-60.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	Independent claim 48 recites the limitation "the system comprising: a data storage device" in page 5.  There is insufficient antecedent basis for this limitation in the claim as no “system” is claimed earlier in the claim.
	Dependent claims 49-54 are rejected for incorporating the deficiencies of independent claim 48.
Dependent claims 49-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, parent independent claim 48 is directed towards a server whereas dependent claims 49-54 are directed towards a system. 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public Policy(a Policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 41-60 are anticipatorily rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-10, 22, 25, and 27-30 of U.S. Patent 9,165,124 (herein referred to as “Gurevich”). 
10.	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 41 of the instant application substantially recites the limitations of claim 1 of Gurevich.  Both claims recite substantially similar limitations regarding the execution of multiple hash queries.
Application Claim 41
U.S. Patent 9,165,124 Claim 1
41.  A method of identifying a client computing device, the method comprising: 
A)  performing a first query against a data store comprising a plurality of stored hashed values associated with a plurality of stored device fingerprints; 
B)  each stored device fingerprint comprising a set of features identifying a particular computing device; C)  wherein performing the first query comprises identifying broad hashed values, from a plurality of input hashed values, which are common to a first number of device fingerprints of the plurality of stored device fingerprints; 
D)  performing a second query against returned hashed values from the first query; 
E)  wherein performing the second query comprises identifying at least one narrow hashed value, from the plurality of input hashed values, that is common to a second number of device fingerprints, of 
F)  based on responses to the first query and the second query, identifying a most closely matching device fingerprint.




Corresponds to Limitation A); 
B)  the first query performed against a data store comprising a plurality of stored LSH values associated with a plurality of stored device fingerprints each fingerprint comprising a set of features identifying a particular computing device (Corresponds to Limitations A & B); 
C)  wherein each input LSH value comprises a segment of an input fingerprint comprising a plurality of features obtained from a request from a client computing device; and 
D)  wherein the performing a first query comprises identifying in the data store a plurality of candidate LSH values, the Corresponds to Limitation C); 
E)  performing a second query with at least one of the input LSH values not queried in the first query, the second query performed against the candidate LSH values (Corresponds to Limitations D & E); 
F)  wherein the performing the second query comprises identifying the candidate LSH values matching at least one of the input LSH values not queried in the first query (Corresponds to Limitation E); and 
G)  based on responses to the first query and the second query, identifying a most closely matching device fingerprint (Corresponds to Limitation F).

Gurevich also executes multiple queries.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 42 of the instant application substantially recites the limitations of claim 5 of Gurevich.  Both claims recite substantially similar limitations regarding the matching being based on a degree.
Application Claim 42
U.S. Patent 9,165,124 Claim 5
42. The method of claim 41, 
A)  wherein the identifying the broad hashed values that are common to the first number of device fingerprints of the plurality of stored device fingerprints includes identifying broad hashed values matched within a desired degree of similarity.




5.  The method of claim 1, 
A)  wherein the identifying matching LSH values in the first query and/or second query comprises identifying LSH values that are matched within a desired degree of similarity (Corresponds to Limitation A).

However, the cited patent of Gurevich also matches based on a degree.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 43 of the instant application substantially recites the limitations of claim 5 of Gurevich.  Both claims recite substantially similar limitations regarding the matching being based on a degree.
Application Claim 43
U.S. Patent 9,165,124 Claim 5

A)  wherein the identifying the at least one narrow hashed value that is common to the second number of device fingerprints of the plurality of stored device fingerprints includes identifying at least one narrow hashed value matched within a desired degree of similarity.




5.  The method of claim 1, 
A)  wherein the identifying matching LSH values in the first query and/or second query comprises identifying LSH values that are matched within a desired degree of similarity (Corresponds to Limitation A).

However, the cited patent of Gurevich also matches based on a degree.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 44 of the instant application substantially recites the limitations of claim 7 of Gurevich.  Both claims recite substantially similar limitations regarding the use of query hits to identify the closest matching device.
Application Claim 44
U.S. Patent 9,165,124 Claim 7
44. The method of claim 41, 
A)  wherein identifying the most closely matching device fingerprint comprises identifying a candidate device fingerprint having a greatest number of query hits resulting from the first query and the second query.




7.  The method of claim 1 
A)  wherein the identifying a most closely matching device fingerprint comprises identifying a candidate device fingerprint having the largest number of query hits resulting from the first and second query (Corresponds to Limitation A).

However, the cited patent of Gurevich also uses query hits to identify the closest matching device.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 45 of the instant application substantially recites the limitations of claim 8 of Gurevich.  Both claims recite substantially similar limitations regarding the use of weights to identify the closest matching device.
Application Claim 45
U.S. Patent 9,165,124 Claim 8
45. The method of claim 41, 
A)  wherein identifying the most closely matching device fingerprint comprises identifying a candidate device fingerprint having a greatest weighted number of query hits resulting from the first query and the second query, wherein the number of query hits resulting from the 





A)  wherein the identifying a most closely matching device fingerprint comprises identifying a candidate device fingerprint having a largest weighted number of query hits resulting from the first and second queries, wherein the number of query hits resulting from the first query is weighted Corresponds to Limitation A).

Gurevich also uses weights to identify the closest matching device.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 46 of the instant application substantially recites the limitations of claim 9 of Gurevich.  Both claims recite substantially similar limitations regarding the use of weights to identify the closest matching device.
Application Claim 46
U.S. Patent 9,165,124 Claim 9
46. The method of claim 41, 
A)  wherein identifying the most closely matching device fingerprint comprises identifying a candidate device fingerprint having a greatest weighted number of query hits resulting from the first query and the second query, wherein the number of query hits resulting from the second query is weighted based on a visit history corresponding to a candidate device fingerprint.




9.  The method of claim 1 
A)  wherein the identifying a most closely matching device fingerprint comprises identifying a candidate device fingerprint having a largest weighted number of query hits resulting from the first and second queries, wherein the number of query hits resulting from the first and second query is weighted by a visit history corresponding to a candidate device fingerprint (Corresponds to Limitation A).

However, the cited patent of Gurevich also uses weights to identify the closest matching device.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 47 of the instant application substantially recites the limitations of claim 10 of Gurevich.  Both claims recite substantially similar limitations regarding the identifying the closest matching device.
Application Claim 47
U.S. Patent 9,165,124 Claim 10
47. The method of claim 41, further comprising:
A)  identifying the client computing device based on the most closely matching device fingerprint.




10.  The method of claim 1 further comprising 
A)  identifying the client computing device based on the most closely matching device fingerprint (Corresponds to Limitation A).

Gurevich also identifies the closest matching device.
Claim 48 is rejected as being substantially similar to claim 22 of Gurevich as explained in the rejection of claim 41 above.
Claim 49 is rejected as being substantially similar to claim 25 of Gurevich as explained in the rejection of claim 42 above.
Claim 50 is rejected as being substantially similar to claim 25 of Gurevich as explained in the rejection of claim 43 above.
Claim 51 is rejected as being substantially similar to claim 27 of Gurevich as explained in the rejection of claim 44 above.
Claim 52 is rejected as being substantially similar to claim 28 of Gurevich as explained in the rejection of claim 45 above.
Claim 53 is rejected as being substantially similar to claim 29 of Gurevich as explained in the rejection of claim 46 above.
Claim 54 is rejected as being substantially similar to claim 30 of Gurevich as explained in the rejection of claim 47 above.
Claim 55 is rejected as being substantially similar to claim 22 of Gurevich as explained in the rejection of claim 41 above.  Specifically, it would have been obvious to claim a different statutory class.
Claim 56 is rejected as being substantially similar to claim 25 of Gurevich as explained in the rejection of claim 42 above.  Specifically, it would have been obvious to claim a different statutory class.
Claim 57 is rejected as being substantially similar to claim 25 of Gurevich as explained in the rejection of claim 43 above.  Specifically, it would have been obvious to claim a different statutory class.
Claim 58 is rejected as being substantially similar to claim 27 of Gurevich as explained in the rejection of claim 44 above.  Specifically, it would have been obvious to claim a different statutory class.
Claim 59 is rejected as being substantially similar to claim 28 of Gurevich as explained in the rejection of claim 45 above.  Specifically, it would have been obvious to claim a different statutory class.
Claim 60 is rejected as being substantially similar to claim 30 of Gurevich as explained in the rejection of claim 47 above.  Specifically, it would have been obvious to claim a different statutory class.
11.	Claims 41, 48, and 55 are anticipatorily rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-100 of U.S. Patent 9,648,142 (herein referred to as “Zwelling”). 
12.	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 41, 48, and 55 of the instant application substantially recites the limitations of claims 1 and 7 of Zwelling.  Both claims recite substantially similar limitations regarding the execution of multiple hash queries.
Application Claim 41
U.S. Patent 9,648,142 Claim 7
41.  A method of identifying a client computing device, the method comprising: 

B)  each stored device fingerprint comprising a set of features identifying a particular computing device; 
C)  wherein performing the first query comprises identifying broad hashed values, from a plurality of input hashed values, which are common to a first number of device fingerprints of the plurality of stored device fingerprints; 
D)  performing a second query against returned hashed values from the first query; 
E)  wherein performing the second query comprises identifying at least one narrow hashed value, from the plurality of input hashed values, that is common to a second number of device fingerprints, of the plurality of stored device fingerprints, the second number of device fingerprints being less than the first number of device fingerprints; and 
F)  based on responses to the first query and the second query, identifying a most closely matching device fingerprint.





A)  performing a first query with a plurality of input Locality Sensitive Hash (LSH) values (Corresponds to Limitation A); 
B)  the first query performed against a data store comprising a plurality of stored LSH values associated with a plurality of stored device fingerprints (Corresponds to Limitation A); 
C)  each device fingerprint comprising a set of features identifying a particular computing device and each stored LSH value comprising a segment of the associated stored device fingerprint wherein each segment is formed from only a portion of the associated device fingerprint (Corresponds to Limitation B); 
D)  wherein each input LSH value comprises a segment of an input fingerprint comprising a plurality of features obtained from client request data identifying a client computing device; 
E)  each segment formed from only a portion of the input fingerprint; and 
F)  wherein performing the first query comprises investigating the data store to identify candidate LSH values, each candidate LSH value comprising a stored LSH value matching any of the input LSH values and, for each candidate LSH value, identifying candidate device fingerprints, each candidate device fingerprint comprising a stored fingerprint associated with the corresponding candidate LSH value (Corresponds to Limitation C); 
G)  performing a second query with at least one of the input LSH values not queried in the first query, the second query performed against the candidate LSH values, wherein the performing the second query comprises identifying the candidate LSH values matching at least one of the Corresponds to Limitations D & E); 
H)  identifying, based on responses to the first query and the second query, a most closely matched candidate device fingerprint (Corresponds to Limitation F); and 
I)  determining that the most closely matched candidate device fingerprint and the input fingerprint correspond to the same client computing device or that the input fingerprint does not correspond to any client computing device in the data store.

Zwelling also executes multiple queries.
Claim 48 is rejected as being substantially similar to claim 1 of Zwelling as explained in the rejection of claim 41 above.  Specifically, it would have been obvious to claim a different statutory class.
Claim 55 is rejected as being substantially similar to claim 1 of Zwelling as explained in the rejection of claim 41 above.
Allowable Subject Matter
13.	Independent claims 41, 48, and 55 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.
	Specifically, although the prior art (See Covell) clearly teaches the use of hash values in queries to determine identifying fingerprints, the detailed claim language directed towards the use of both a broad first hash-based query and second narrow hash-based query on results of the first broad hash-based query to determine a most closely matching fingerprint is not found in the prior art, in conjunction with the rest of the limitations of the independent claim.  
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2007/0253608 issued to Tulyakov et al. on 01 November 2007.  The subject matter disclosed therein is pertinent to that of claims 41-60 (e.g., methods to match fingerprints via hash-based queries).
U.S. Patent 8,374,386 issued to Bayram et al. on 12 February 2013.  The subject matter disclosed therein is pertinent to that of claims 41-60 (e.g., methods to match fingerprints via hash-based queries).
Contact Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Mahesh Dwivedi
Primary Examiner
Art Unit 2168



/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        January 24, 2022